                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

THE WHITE HOUSE SERVICES,
(Edwin Broadus),

                   Plaintiff,
                                           Case No. 17-CV-12672
vs.
                                           HON. GEORGE CARAM STEEH
ALLSTATE INSURANCE CO.,

              Defendant.
_____________________________/

                   ORDER GRANTING EDWIN BROADUS’
                   MOTION TO INTERVENE [ECF DOC. 29]

      This matter is before the court on the motion of Edwin Broadus to

intervene in this lawsuit pertaining to unpaid Michigan no-fault benefits

payable for his benefit. As a result of a motor vehicle accident, Mr.

Broadus became entitled to receive Michigan no-fault personal protection

insurance benefits from defendant Allstate. Plaintiff White House Services

seeks to recover for unpaid residential brain-injury care therapies rendered

to Mr. Broadus following his accident. Allstate refused to pay for certain

services provided to Mr. Broadus, which resulted in plaintiff bringing the

instant lawsuit.

      Mr. Broadus seeks to intervene in the action because he is

concerned that Allstate’s non-payment jeopardizes his ability to continue to
                                     -1-
 
reside in plaintiff’s brain-injury program and receive the services he

requires from plaintiff.

      A person shall be permitted to intervene as of right where they timely

“claim[] an interest relating to the property or transaction that is the subject

of the action, and is so situated that disposing of the action may as a

practical matter impair or impede the movant's ability to protect its interest,

unless existing parties adequately represent that interest.” Fed. R. Civ. P.

24(a)(2).

      The court finds that Mr. Broadus satisfies the requirements for

intervention as of right under Rule 24(a). His motion to intervene is timely

where the lawsuit is in the early stages and discovery is still ongoing. Hill v.

Travelers Cas. & Sur. Co., 2015 U.S. Dist. LEXIS 69909, at *7 (E.D. Mich.

Jan. 22, 2015). The intervenor is required to have a “direct and substantial”

interest in the litigation. Grubbs v. Norris, 870 F.2d 343, 346 (1989). Since

the payment of his no-fault benefits are being litigated, Mr. Broadus can be

said to have a direct and substantial interest in the litigation. If the benefits

are not recovered from Allstate, plaintiff may seek to recover them from Mr.

Broadus directly. In addition, if plaintiff is not paid for the services already

provided to Mr. Broadus, his ability to continue receiving services from

plaintiff will be in jeopardy. Next, if intervention is not permitted, Mr.


                                       -2-
 
Broadus’ rights may be impaired. For example, if plaintiff does not collect

no-fault benefits sought from Allstate, Mr. Broadus may be barred from

taking action to protect his rights under the Michigan No-Fault Act by the

one-year back rule. MCL 500.3145. Finally, the existing parties may not

adequately represent Mr. Broadus’ interests, including his interest in claims

he continues to incur which have not been assigned to plaintiff.

      A discussion of the motion to intervene filed by plaintiff’s counsel on

behalf of Mr. Broadus occurred during a telephone status conference on

this date and the court noted an in camera review of the waiver of a

potential conflict satisfied the concerns of the court. Accordingly, the court

GRANTS Mr. Broadus’ motion to intervene with the understanding that

should any party have concerns about the competence of Mr. Broadus to

function without the assistance of a guardian ad litem or conservator,

counsel is encouraged to bring such concerns to the court’s attention. An

intervening complaint shall be filed by February 11, 2019.

      It is so ordered.

Dated: January 9, 2019

                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE




                                     -3-
 
                   CERTIFICATE OF SERVICE

    Copies of this Order were served upon attorneys of record on
        January 9, 2019, by electronic and/or ordinary mail.

                       s/Marcia Beauchemin
                           Deputy Clerk




                               -4-
 
